internal_revenue_service index nos department of the treasury washington oc contact person telephone number in reference to ebeo plr-112345-99 jan legend company plan date x date y date z dear this is in reply to a letter dated date and subsequent correspondence submitted on behalf of company by its authorized representative in which a ruling is requested that the plan qualifies as an employee_stock_purchase_plan as defined in sec_423 of the internal_revenue_code additional rulings are requested concerning the tax consequences of the plan the facts submitted are that company's board_of directors adopted the plan on date x its shareholders will vote to approve the plan within_12_months after that date and the plan became effective as of date y the aggregate maximum number of shares of company common_stock that may be purchased through the exercise of options granted under the plan is big_number however that maximum number will be reduced to the extent that company shares are issued pursuant to the exercise of options granted under other company-sponsored plans and it may also be adjusted to teflect changes in the capitalization of company company is a parent_corporation as defined in sec_424 of the code of all of the other corporations participating in the plan and company has no parent_corporation under the plan only employees of company or of a participating subsidiary_corporation as defined in sec_424 of the code who are employed on an enrollment_date and the corresponding exercise date will be eligible to participate in the corresponding offering period however employees whose customary employment is hours per week or less or five months or less in the calendar_year will be ineligible to participate for this purpose the employment status of participants will be determined in compliance with the requirements of sec_1 h of the income_tax regulations under the plan an otherwise eligible_employee may not be granted an option if immediately after the option is granted the employee owns stock possessing five percent or more of the total combined voting power or value of all classes of stock of company or of a subsidiary_corporation as defined in sec_424 of the code for purposes of these determinations the rules of sec_424 of the code will apply and stock that the employee may purchase under outstanding options whether issued pursuant to the plan or otherwise will be treated as owned by the employee additionally no employee may be granted an option that permits the employee's rights to purchase stock under all employee stock_purchase_plans of company and its subsidiary corporations to accrue at a rate that exceeds dollar_figure of fair_market_value of such stock determined at the time such option is granted for each calendar_year in which such option is outstanding at any time offering periods under the plan commence on the first day of the second month following the end of a calendar_quarter and end on the last day of the first month following the end of a calendar_quarter however the first offering period will begin on date y and will end on date z employees who are eligible to participate in an offering period will be furnished an enrollment agreement employees who elect to participate in the offering period will complete the agreement and file it with the stock administrator no later than business days prior to the enrollment_date for an offering period the agreement will authorize company to deduct from the participant's_compensation up to percent of the employee's eligible compensation in the plan eligible compensation is defined as the regular rate of compensation paid to a participant by an employer during an offering period here wages salary bonuses commission and elective employer contributions made under certain qualified_plans it is represented that no amounts contributed by plan participants pursuant to the provisions of any other stock_purchase_plans adopted by company or by any of its subsidiary corporations will be used to purchase shares under the plan participants may not change their contribution rates during an offering period except by withdrawing from the plan participants who withdraw may not thereafter participate in the then-current offering period must execute a withdrawal agreement must deliver a new enrollment agreement to participate in subsequent offering periods and will be refunded their accumulated_contributions to the plan as soon as is practical thereafter on an offering period's exercise date the last day of the offering period participants will be granted options to purchase the maximum number of whole and fractional company shares that may be bought with the funds withheld from their paychecks during that offering period however that maximum number will be reduced to the extent necessary to meet the requirements of sec_423 of the code the exercise price of options granted under the plan will be percent of the fair_market_value of a company share on the exercise date on the exercise date all options will be automatically exercised stock transferred to a participant upon the exercise of an option may or may not be substantially_vested upon transfer however upon transfer the participants will have voting rights dividend rights and liquidation rights with respect to the shares purchased as soon as practical after the exercise date a stock certificate for the shares purchased will be issued either to the participant or to the participant's nominee agent eg the plan custodian to identify the certificates representing shares purchased under the plan the pian custodian will use a unique symbol unique certificate number in its record keeping system contemporaneously a statement will be sent to each participant in the offering period which will include i the total amount in united_states dollars or local currency of all amounts credited to the participant's account under the plan during the offering period ii the number of company shares purchased by the participant on each exercise date iii the price per share price and the aggregate purchase_price of the shares and iv the cash balance remaining in the ‘participant's account under the plan participants are deemed to consent to transmission of these statements through electronic delivery all shares purchased under the plan will be held by the company or by the plan custodian until the earlier of the participant’s request for delivery of the shares or termination of employment options granted under the plan are not assignable or transferable by the participant other than by will or by the laws of descent and distribution and are exercisable during the participant's lifetime only by the optionee the plan provides that all participants granted options under the plan will have the same rights and privileges jal in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred under sec_421 if the transfer of a share of stock to an individual pursuant to his or her exercise of an option would otherwise meet the requirements of sec_423 except that there is a failure to meet any of the holding_period requirements of sec_423 then any increase in the income of such individual or deduction from the income of his employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_423 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies for purposes of these determinations sec_424 of the code defines parent_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations ending with the employer_corporation if at the time of the granting of the option each of the corporations other than the employer_corporation owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_424 defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_423 of the code defines an employee_stock_purchase_plan as a plan that meets the requirements set forth in paragraphs through of that section sec_1 c of the regulations provides in part that for purposes of sec_421 and sec_423 of the code the words the date of the granting of the option and the time such option is granted and similar phrases refer to the date or time when the corporation completes the corporate action constituting an offer of stock for sale to an individual under the terms and conditions of a statutory option for purposes of determining when an option is granted a corporation completes corporate action within the meaning of sec_1 c of the regulations when pursuant to the terms of its offer the number of shares of stock that may be purchased is fixed and determinable if an offer to sell stock does not designate a fixed and determinable maximum number of shares that an employee may purchase corporate action has not been completed see revrul_68_317 1968_1_cb_186 and revrul_70_358 1970_2_cb_96 both of which are clarified by revrul_73_223 1973_1_cb_206 sec_83 of the code governs the tax consequences resulting from disqualifying dispositions of plan stock to the extent that sec_421 does not apply compare sec_1 422a-1 b of the proposed income_tax regulations relating to incentive stock_options described in sec_422 of the code under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day was not taxable when granted is exercised sec_83 applies to the shares acquired pursuant to the exercise under sec_1_83-7 of the regulations if an option that under sec_6039 of the code every corporation which in any calendar_year records or has recorded by its agent a transfer of the legal_title of a share of stock acquired by the transferor pursuant to the exercise of an option described in sec_423 of the code options having an exercise price between percent and percent of the fair_market_value of the stock on the date of grant of the option must on or before january of the following calendar_year furnish a written_statement to the transferor in such manner and setting forth such information as the secretary by regulations prescribes the information required to appear in the written_statement is found in sec_1_6039-2 of the proposed income_tax regulations under sec_6039 of the code the statement is required only for the transferor's e a first transfer of the stock stock is initially transferred directly to a nominee agent of the optionee such transfer would not be considered a first transfer for purposes of sec_6039 and the written_statement described in sec_6039 would not be required for example if upon exercise of a described option the sec_6039 of the code requires that a corporation identify in a unique manner those shares of stock which are transferred to a plan participant pursuant to the exercise of an option described in sec_6039 applying the above law to the information submitted we rule as follows the plan qualifies as an employee_stock_purchase_plan under sec_423 of the code for purposes of sec_421 and sec_423 of the code the date on which an option granted under the plan will be considered to be granted will be that option's exercise date which is also the date to be used to determine whether the requirements cf sec_423 have been satisfied and whether the valuations required under sec_423 have been appropriately made because participants who exercise options under the plan will not recognize taxable_income at the time of exercise the exercise of an option does not result in a payment of wages for federal_income_tax withholding purposes if a participant disposes of shares purchased under the plan before satisfying the holding_period requirements of sec_423 of the code disqualifying_disposition and the shares received upon exercise of the option were substantially_vested when transferred to the participant ‘the participant must include in gross_income as compensation an a amount equal to the excess of the fair_market_value of the shares on the applicable exercise date over the amount_paid for those shares such amount will be includible in the participant's gross_income for the taxable_year in which the disposition occurs company will be allowed a compensation expense deduction for its b taxable_year in which the disposition occurs in an amount equal to the amount included in the participant's gross_income as a result of the disqualifying_disposition c the participant's basis in such shares will consist of the amount_paid for the shares plus the amount if any included in the participant's gross_income as compensation as a result of the disqualifying_disposition and the holding_period for such shares will commence on the exercise date gain in excess of the basis will be short-term or long-term_capital_gain as determined under the code provisions applicable at the time of the disposition if the participant's basis is greater than the amount received for the shares the excess of that basis over the amount received will be short-term or long-term_capital_loss as determined under the code provisions applicable at the time of the disposition if a participant disposes of shares purchased under the plan after satisfying the holding_period requirements of sec_423 of the code qualifying disposition or if a participant dies while holding shares purchased under the plan a the participant must include in income as compensation in his or her taxable_year in which the disposition or death occurs an amount equal to the lesser_of i the excess of the fair_market_value of the shares at the time of disposition or death over the amount_paid for the shares or ii the excess of the fair_market_value of the shares on the exercise date over the amount_paid for the shares see sec_423 of the code except in the case of death the participant's basis in such shares at the b time of their disposition will be the price paid for the shares increased by the amount included in the participant's gross_income as compensation gain in excess of the participant's basis will be short-term or long-term_capital_gain as determined under the code provisions applicable at the time of the disposition in the case of death a participant's estate's basis in the shares will be determined under sec_1014 of the code see sec_1_423-2 of the regulations f the fair_market_value of shares on the date of their disposition or the c participant's death is less than the option_price then no amount is includible in the participant's gross_income as compensation and the full amount of any loss recognized assuming that the stock was sold in a arm's length transaction will be treated as short-term or long-term_capital_loss as determined under the code provisions applicable at the time of the disposition compare example under sec_1_423-2 of the regulations in the event of i a qualifying disposition ii a disqualifying_disposition or iii a participant's death while owning stock acquired under the plan amounts includible in gross_income as a result thereof are not wages for purposes of the federal_insurance_contributions_act fica or the federal_insurance_contributions_act futa sec_6039 of the code does not require that a written_statement be furnished to a plan participant either i when shares are issued in the name of the plan custodian or another nominee on behalf of the participant on an exercise date or ii when the transfer of record title of the shares from the plan custodian or other nominee to the participant is accomplished through the issuance of a certificate registered in the name of that participant the plan custodian’s use of a unique certificate number in its record keeping system in order to identify certificates of shares issued to plan participants meets the requirements of sec_6039 of the code the information statements furnished to participants contemporaneously with the exercise of their options will constitute compliance by company with the requirements of sec_6039 of the code provided that i such statements contain all of the information required by sec_1_6039-2 of the proposed income_tax regulations and ii all such reports are given to participants by january of the year following the year for which the statement is required if shares are issued on the exercise date in the name of the participant as opposed to being issued in the name of a nominee the plan's requirement that notices to eligible associates be made by electronic transmission satisfies the written_statement requirement of sec_6039 and b of the code except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular we specifically note that no opinion is expressed regarding the effects of computing the fair_market_value of shares in what circumstances the issuance of stock certificates under the terms of sec_3_5 of the plan will result in either a disposition of the stock or a disqualifying_disposition the effects of any actions taken under sec_4 a of the plan the effect of any adjustments made under sec_5 a of the plan and the withdrawn requests concerning the federal employment_tax treatment of either the grant of options the exercise of options or the disposition of shares acquired under the plan please note that if the plan is amended the above rulings may not remain in effect finally this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to company's federal_income_tax return for the year in which the plan is implemented a copy is enclosed for that purpose sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
